DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment and Response to Remarks
This Action is in response to the amendment filed on January 26, 2022. Claims 1-20 are pending, from which claims 9-16 and 19-20 are withdrawn by Applicant’s election. Claims 1-8 and 17-18 have been fully examined.
With respect to the 112 rejections,  the scope of the amended claim 17 is rendered indefinite as the claim is directed to a resource transfer apparatus that comprises a processor and a memory. However, the claim further recites “constructing, by a computing node…”, “sending, by a second computing node…” This makes the scope of the claim unclear because it is not clear whether the claim is directed to the apparatus or to a combination of the apparatus and the computing nodes.
With respect to the 103 rejections, Applicant’s amendments were fully considered but are moot in light of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:




Claims 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 17, the scope of the claim is rendered indefinite as the claim is directed to a resource transfer apparatus that comprises a processor and a memory having instructions. However, the claim further recites “constructing, by a computing node…”, “sending, by a second computing node…” This makes the scope of the claim unclear because it is not clear whether the claim is directed to the apparatus or to a combination of the apparatus, the computing node, and the second computing node. Therefore, the scope of the claim is unclear and one of ordinary skill in the art would not be reasonably appraised of the scope of the claim. (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Dependent claim 18 is also rejected for incorporating the limitations of the rejected claims 1 and 17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al. (US Patent No. 10,049,349), in view of Higgins (US Patent Publication No. 2021/0012331), further in view of Park et al. (US Patent Publication No. 2016/0253651)
With respect to claims 1 and 17, Grassadonia et al. teach:
constructing….an offline resource transfer transaction in response to an offline resource transfer operation initiated by a user on the transferor terminal, the offline resource transfer transaction including identification information of a transferor account, identification information of a receiver account, and a resource transfer quantity… (FIGs. 1, 3-6, offline payment transaction between a customer device and a POS terminal, a Payment proxy includes account identifiers and payment amount, Col. 23 ll. 13-42, Col. 24 ll. 10-51, Col. 29 ll. 4-30, claim 1)
Sending… the offline resource transfer transaction to a receiver terminal through a short-range wireless communication between the … transferor terminal and … the receiver terminal, for the offline resource transfer transaction…(FIGs. 3-6, customer device and merchant device establish a communication channel using Bluetooth, Bluetooth Low Energy (BLE), Wi-Fi, Radio Frequency Identification (RFID), Quick-Response (QR) codes, Near-Frequency Communication (NFC) Col. 23 ll. 13-42, Col. 24 ll. 44-51, Col. 26 l. 46-Col. 27 l. 2, Col. 29 ll. 4-30, claim 1)
after [a condition] executing the offline resource transfer transaction to transfer a resource corresponding to the resource transfer quantity from the transferor account to the receiver account. (FIGs. 3-6, payment transfer based on risk score (i.e., condition) Col. 23 l. 43-Col. 24 l. 9, Col. 29 ll. 31-57, claim 3)

…the apparatus comprising a processor and a memory having executable instructions stored thereon, the executable instructions executed by the processor… (FIG. 8, Col. 32 l. 40-Col. 33 l. 43)
Grassadonia et al. do not explicitly teach:
deploying a first plurality of computing nodes of an offline blockchain network, the first plurality of computing nodes being implemented in a first plurality of execution environments different from one another in a same computing system of a transferor terminal, the first plurality of computing nodes configured to communicate with one another through a first internal communication channel of the same computing system of the transferor terminal, the first plurality of execution environments having different data security levels, the first plurality of computing nodes sharing a first security key that is stored in a first computing node in a first execution environment having a highest data security level among the first plurality of execution environments;
constructing, by a computing node of the first plurality of computing nodes… 
…the constructing including securing the offline resource transfer transaction using the first security key received from the first computing node through the first internal communication channel;
sending, by a second computing node of the first plurality of computing nodes different from the first computing node…
… transaction to be broadcast to multiple computing nodes of the offline blockchain network that reside in the receiver terminal through a second internal communication channel of the receiver terminal;  

However, Higgins teaches:
offline blockchain network, (FIG. 1, blockchain network 106, [0016]-[0018])
a transferor terminal and a receiver terminal … include multiple execution environments, (trusted execution environment, Blockchain wallets, [0018]-[0019], [0021], [0026]-[0029], [0040]-[0041], [0048], [0050]-[0051])
deploying a first plurality of computing nodes of an offline blockchain network, the first plurality of computing nodes being implemented in a first plurality of execution environments different from one another in a same computing system of a transferor terminal, the first plurality of computing nodes configured to communicate with one another through a first internal communication channel of the same computing system of the transferor terminal…([0018] a blockchain wallet is used as a part of the blockchain network 106, [0021], [0026]-[0029], [0040]-[0041], [0048], [0050]-[0051])
constructing, by a computing node of the first plurality of computing nodes…(Blockchain network 106, [0016]-[0025])
… transaction to be broadcast to multiple computing nodes of the offline blockchain network that reside in the receiver terminal through a second internal communication channel of the receiver terminal;  (Blockchain network 106, [0016]-[0025])
after consensus on the offline resource transfer transaction has been successfully completed by the offline blockchain network based on a consensus mechanism of the offline blockchain network, executing… (transaction is confirmed through proof of work (i.e. consensus) and/or any other suitable verification techniques  [0016], [0025])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., with the offline blockchain transactions as taught by Higgins, in order to process and execute payments in an offline blockchain environment. (Higgins: Abstract, [0006]-[0007])
Grassadonia et al. and Higgins et al. do not explicitly teach:
…the first plurality of execution environments having different data security levels, the first plurality of computing nodes sharing a first security key that is stored in a first computing node in a first execution environment having a highest data security level among the first plurality of execution environments;
…the constructing including securing the …transaction using the first security key received from the first computing node through the first internal communication channel;
However, Park et al. teach:
…the first plurality of execution environments having different data security levels, the first plurality of computing nodes sharing a first security key that is stored in a first computing node in a first execution environment having a highest data security level among the first plurality of execution environments; ([0119], [0151], [0153], [0942]-[0946]) 
…the constructing including securing the …transaction using the first security key received from the first computing node through the first internal communication channel; ([0119], [0151], [0153], [0942]-[0946])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offline blockchain payment system, as taught by Grassadonia et al., and Higgins with the device having execution environments that include different security levels and encryption key stored in a high security level, as taught by Park et al., in order to provide a secure transaction environment. (Park et al.: Abstract)
With respect to claim 3, Grassadonia et al., Higgins and Park et al. teach the limitations of claim 1.
Moreover, Higgins teaches:
wherein the first plurality of execution environments included in the transferor terminal include one or more of a rich execution environment, a trusted execution environment, or an execution element based on secure element. ([0017]-[0018], [0021], [0026]-[0029], [0040]-[0041],  [0050]-[0051])
With respect to claim 4, Grassadonia et al. and Higgins and Park et al. teach the limitations of claim 1.
Moreover, Grassadonia et al. teach:
wherein the short-range wireless communication includes one or more of an NFC communication, a Bluetooth communication, a WiFi communication, or a code scanning communication. (Col. 4 ll. 1-15)
In addition, Higgins teaches:
wherein the short-range wireless communication includes one or more of an NFC communication, a Bluetooth communication, a WiFi communication, or a code scanning communication. ([0037], [0044])
With respect to claim 6, Grassadonia et al., Higgins and Park et al. teach the limitations of claim 1.
Moreover, Grassadonia et al. teach:
the transferor account and the receiver account each is one of an account opened on an online … network or an offline account on the offline … network and corresponding to an account on an online … network. (Col. 2 l. 41-Col. 3 l. 67, Col. 5 l. 9-Col. 6 l. 30)
In addition, Higgins teaches:
online blockchain network ([0031])
With respect to claim 8, Grassadonia et al., Higgins and Park et al. teach the limitations of claim 1.
Moreover, Grassadonia et al. teach:
wherein the resource includes an electronic currency, and the resource transfer includes electronic currency transfer. (Col. 2 l. 14-Col. 5 l. 39)
In addition, Higgins teaches:
wherein the resource includes an electronic currency, and the resource transfer includes currency transfer. ([0016]-[0018], [0022]-[0023])

Claims  2, 7, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al.,  in view of Higgins and Park et al., further in view of Bhat et al. (US Patent Publication No. 2019/0130386).
With respect to claims 2 and 18, Grassadonia et al., Higgins and Park et al. teach the limitations of claims 1 and 17.
Moreover, Higgins teaches:
offline blockchain network, (FIG. 1, blockchain network 106, [0016]-[0018])
Grassadonia et al., Higgins and Park et al. do not explicitly teach:
wherein computing nodes included in the offline … network each maintain initial resource quantities held by the receiver account and the transferor account of the offline resource transfer; 
the executing the offline resource transfer transaction to transfer the resource corresponding to the resource transfer quantity from the transferor account to the receiver account includes:
executing the offline resource transfer transaction to subtract the resource transfer quantity from a maintained initial resource quantity of the transferor account and add the resource transfer quantity to a maintained initial resource quantity of the receiver account.
However, Bhat et al. teach:
wherein computing nodes included in the offline … network each maintain initial resource quantities held by the receiver account and the transferor account of the offline resource transfer; ([0072]-[0079], [0108]-[0113]) 
the executing the offline resource transfer transaction to transfer the resource corresponding to the resource transfer quantity from the transferor account to the receiver account includes:
executing the offline resource transfer transaction to subtract the resource transfer quantity from a maintained initial resource quantity of the transferor account and add the resource transfer quantity to a maintained initial resource quantity of the receiver account. ([0073]-[0075], [0090], [0105], [0112]-[0114]) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., Higgins and Park et al., with the offline account balance and updating the offline balance, as taught by Bhat et al., in order to record transaction data in the offline mode until online communication is available. (Bhat et al.: Abstract, [0004])
With respect to claim 7, Grassadonia et al., Higgins and Park et al., teach the limitations of claim 6.
Moreover, Higgins teaches:
online blockchain network, ([0031])
(FIG. 1, blockchain network 106, [0016]-[0018])
Grassadonia et al., Higgins and Park et al. do not explicitly teach:
in response to the transferor terminal being in an online state, performing data synchronization with node devices in an online …network, and updating resource quantities held by the accounts corresponding to the receiver account and the transferor account and maintained by the nodes in the online …network based on the resource quantities held by the receiver account and the transferor account of the offline resource transfer and maintained by the computing nodes in the offline … network.
However, Bhat et al. teach:
in response to the transferor terminal being in an online state, performing data synchronization with node devices in an online …network, and updating resource quantities held by the accounts corresponding to the receiver account and the transferor account and maintained by nodes in the online …network based on the resource quantities held by the receiver account and the transferor account of the offline resource transfer and maintained by computing nodes in the offline … network. ([0065]-[0066], [0085]-[0086], [0090])  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., Higgins and Park et al., with the online account updating, as taught by Bhat et al., in order to update transaction data in online mode. (Bhat et al.: Abstract, [0004])

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia et al., in view of Higgins and Park et al., further in view of Kempf et al. (US Patent Publication No. 2021/0050989).
With respect to claim 5, Grassadonia et al., Higgins and Park et al., teach the limitations of claim 1.
Grassadonia et al., Higgins and Park et al. do not explicitly teach:
the consensus mechanism includes a RAFT consensus mechanism.
However, Kempf et al. teach:
the consensus mechanism includes a RAFT consensus mechanism. ([0041], [0053])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the off-line mode electronic payment system, as taught by Grassadonia et al., Higgins and Park et al., with the consensus mechanism as taught by Kempf et al., in order to obtain nodes consensus for the transaction. (Kempf et al.: Abstract, [0006])


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Smith et al. (2016/0248809). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685